Exhibit 10.3 FORM OF PROMISSORY NOTE PURCHASE AGREEMENT THIS PROMISSORY NOTE PURCHASE AGREEMENT (this “Agreement”) is made effective as of January , 2010 by and among Gabriel Technologies Corporation, a Delaware corporation (the “Company”), and the investors listed on the Schedule of Investors attached hereto (each, an “Investor” and collectively, the “Investors”). WHEREAS, the Company desires to raise capital in the amount of up to $500,000.00 pursuant to this Agreement (the “Bridge Loan”); WHEREAS, the Investors desire to purchase, and the Company desires to sell to each initial Investor (each an “Investor”) who desires to participate in the Closing (as defined below), a Promissory Note in the form attached hereto as Exhibit “A” (with all such Promissory Notes issued in the Closing. as defined below, referred to herein as the “Notes”) in the principal amount set forth opposite such Investor’s name on Schedule A), upon the terms and conditions set forth in this Agreement; WHEREAS, the Company desires to offer and sell Notes to the Investors that elect to participate in the Bridge Loan, each of whom will be an Investor pursuant to this Agreement; NOW, THEREFORE, in consideration of the foregoing premises and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Investors hereby agree as follows: 1.Purchase and Sale of Notes; Closing. 1.1Sale and Issuance of Notes to Investors at Closing.Subject to the terms and conditions of this Agreement, the purchase and sale of the Notes, which must be in an aggregate principal amount of not less than $300,000.00, shall take place at the principal office of the Company (the “Closing Location”), at 3:00 p.m., on January 20, 2010, or such other date and time as may be mutually acceptable to the Company and the Investors (which time and place are designated as the “Closing”).At the Closing, the Company shall deliver to each Investor the original Note that such Investor is purchasing at the Closing upon confirmation of receipt of payment of the purchase price therefore, which purchase price shall equal the principal amount of the Note purchased (the “Purchase Price”) and shall be paid in cash by each Initial Investor by wire transfer to the Company, pursuant to the instructions attached hereto as Exhibit “B”.Each Investor shall be subject to the covenants set forth in Section 1.2 below. 1.2Investor Covenants.The representations and warranties of the Company set forth in Section 2 hereof shall be reaffirmed and in full force and effect as of the date of the Closing, and the representations and warranties of each applicable Investor in Section 3 hereof shall be reaffirmed and in full force and effect as of the date of the Closing.At the Closing, the Company shall deliver to each Investor the original Note that such Investor purchases at the Closing upon confirmation of receipt of payment of the Purchase Price therefor, which Purchase Price shall equal the principal amount of the Note purchased, and shall be paid in cash by wire transfer to the Company, pursuant to the instructions attached hereto as Exhibit “B”. Any Notes sold pursuant to this Section 1 shall be deemed to be “Notes” for all purposes under this Agreement. 1.3Use of Proceeds.The Company will use the proceeds from the sale of the Notes as follows: (a)$80,000.00 to various experts retained in connection with the pending litigation matter of the Company against Qualcomm. (b)$35,0000.00 to Hughes Hubbard for completion of “Technical and Legal Evidence Binder” to be delivered to litigation funding sources for Qualcomm case; this includes a reserve of $15K for expenses for the lawyers of Hughes Hubbard and George Tingo to travel to meet one or more of our prospective funding sources to present and close a funding deal; (c)$25,000.00 to pay Company Attorneys for past due for work over past several months; (d)$25,000.00 to pay attorneys Haglund and Kelly for their representation in the Munck Carter arbitration; (e)$20,000.00 to pay attorneys Troy Gould for representation of the Company in connection with the proposed financing transaction between Western Linen and the Company, and for legal counsel and representation on SEC and other corporate matters; (f)$20,000.00 to retain attorney George E. Barton to assist with the Company insurance claim and as co-counsel in State Court Action; (g)$50,000.00 for a 30-day extension of time to close the pending acquisition of Western Linen
